     Case 2:20-cv-02153-APG-BNW Document 15 Filed 06/14/21 Page 1 of 2



 1   Robert M. Tzall
     Nevada State Bar No. 13412
 2   Contemporary Legal Solutions, PLLC
 3   2551 N. Green Valley PKWY Building C Suite 303
     Henderson, NV 89014
 4   Tel: 702-666-0233
     office@contemporarylegalsolutions.com
 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8                                  FOR THE DISTRICT OF NEVADA

 9
                                                    ) Docket No. 2:20-cv-2153
10   Clesha Jackson aka Rodriguez, Individually and )
                                                    )
     on Behalf of All Others Similarly Situated     )
11
                   Plaintiff,                       )
12                                                  )
            vs.                                     )
                                                    )
13   Midland Credit Management, Inc., Midland       )
     Funding LLC                                    )
14                                                  )
     and John Does 1-25                             )
15                Defendant(s)..
16

17
                                        NOTICE OF SETTLEMENT
18
               Please take notice that the Parties have settled this matter.     The parties anticipate
19

20   completing settlement documents and filing a dismissal with the Court within the next sixty (60)

21   days. The parties request that the Court retain jurisdiction of this case during said sixty (60) day

22   period.
23
               This the 14th day of June 2021.
24
                                                  Respectfully submitted,
25
                                                  /s/ Robert M. Tzall
26                                                Robert M. Tzall, Esq.

27                                                Counsel for Plaintiff

28
     Case 2:20-cv-02153-APG-BNW Document 15 Filed 06/14/21 Page 2 of 2


                                                 Order
 1                                   CERTIFICATE OF SERVICE
     Based on the parties' notice of settlement (ECF No. 15), IT IS ORDERED that by
 2
             I HEREBY
     8/16/2021           CERTIFY
                the parties         that
                            must file    a true
                                      either     and correct
                                              dismissal      copy of or
                                                         documents   theaforegoing   was
                                                                          joint status   electronically
                                                                                       report
 3   concerning the status of settlement.
     filed on June 14, 2021 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 4   document is being served this day on all counsel ofSO
                                                  IT IS  record or pro se parties identified on the
                                                            ORDERED
 5   Service List below either via transmission of Notices
                                                    DATED: of Electronic Filing21,generated
                                                               6:01 pm, June        2021 by CM/ECF
 6   or in some other authorized manner for those counsel or parties who are not authorized to receive
     electronically Notices of Electronic Filing.
 7
                                                       BRENDA WEKSLER
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9
                                                    /s/ Robert M. Tzall
10                                                  Counsel for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
